Filed 1/13/15 P. v. Springs CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H040345
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. Nos. SS041402, SS131327)

         v.

TYROL SPRINGS,

         Defendant and Appellant.


         In 2011, the Legislature enacted the Criminal Justice Realignment Act (Stats.
2011, 1st Ex. Sess. 2011-2012, ch. 12, § 1; Pen. Code, § 1170, subd. (h))1 (the
Realignment Act or the Act). Under the Act, certain low-level felony offenders are no
longer required to serve their sentences in state prison; instead, they must serve their
sentences either entirely in county jail or partly in county jail and partly under the
mandatory supervision of the county probation officer. (People v. Scott (2014) 58
Cal. 4th 1415, 1418-1419 (Scott); § 1170, subd. (h)(2), (3), (5).) This appeal concerns the
applicability of the Realignment Act to those defendants whose state prison sentences
were imposed and suspended before the Realignment Act’s October 1, 2011 effective
date and executed after that date.
         In 2004, defendant Tyrol Springs pleaded no contest to possession of cocaine base
for sale (Health & Saf. Code, § 11351.5) and admitted being armed with a firearm at the
time of the offense (§ 12022, subd. (c)). The trial court placed him on probation with a
         1
             All further unspecified statutory references are to the Penal Code.
suspended eight-year prison sentence. In 2013, Springs admitted to violating his
probation. The trial court ordered him to serve the eight-year sentence in county jail,
reasoning that the Realignment Act governed where defendant served his sentence (i.e.,
in county jail), but that the 2004 plea agreement prevented the court from imposing a so-
called “split” sentence in which a part of the sentence is served in county jail and a part of
the sentence is served under the supervision of the county probation officer. On appeal,
both Springs and the People maintain the trial court misapplied the Realignment Act.
Springs contends the Act applied to him in full, such that the court had the authority to
impose a split sentence. The People argue the Act has no application to Springs because
his original sentence was imposed and suspended before the Realignment Act’s effective
date.
        During the briefing of this appeal, our Supreme Court held in Scott “that the
Realignment Act is not applicable to defendants whose state prison sentences were
imposed and suspended prior to October 1, 2011” (Scott, supra, 58 Cal.4th at p. 1419)
and that “[u]pon revocation and termination of such a defendant’s probation, the trial
court ordering execution of the previously imposed sentence must order the sentence to
be served in state prison according to the terms of the original sentence.” (Ibid.)
Accordingly, we reverse and remand with directions.
I.      PROCEDURAL BACKGROUND2
        On May 24, 2004, Springs pleaded no contest to possession of cocaine base for
sale (Health & Saf. Code, § 11351.5) and also admitted he was personally armed with a
firearm during the commission of the offense (§ 12022, subd. (c)). The trial court
sentenced Springs to an eight-year term but stayed execution of the sentence and placed
Springs on four years probation. Springs’s probation was revoked, reinstated, and

        2
        We omit the facts of the underlying offenses, which are not relevant to the issue
presented on appeal.

                                              2
extended multiple times between 2005 and 2012.
       In 2013, Springs was charged with sale of cocaine base (Health & Saf. Code, §
11352, subd. (a)) within 1,000 feet of an elementary school (id., § 11353.6) and
possession of cocaine base for sale (id., § 11351.5) within 1,000 feet of an elementary
school (id., § 11353.6). In connection with those charges, Springs admitted to violating
his probation.
       At sentencing, Springs argued that he should be given a split sentence pursuant to
the Realignment Act, meaning he would serve a portion of the sentence in county jail and
a portion on mandatory supervised release. The People maintained that the Realignment
Act did not apply to Springs and that he should serve his previously imposed eight-year
sentence in state prison. The trial court concluded that Springs’s sentence could be
served “pursuant to [section] 1170[, subdivision] (h) in county facilities,” but that the
2004 plea agreement prevented the court from imposing a split sentence. The court noted
that it would impose a split sentence if it had the authority to do so.
       Springs timely appealed.
II.    DISCUSSION
       Springs argues in his opening brief, filed before Scott was decided, that the trial
court erred in concluding it lacked the authority to split his sentence under the
Realignment Act. In his reply brief, filed after Scott, Springs acknowledges that the Act
does not apply to him and agrees with the People’s position on appeal--that the trial court
erred by ordering Springs to serve his sentence in county jail. We agree.
       Under Scott, “the Realignment Act is not applicable to defendants whose state
prison sentences were imposed and suspended prior to October 1, 2011. Upon revocation
and termination of such a defendant’s probation, the trial court ordering execution of the
previously imposed sentence must order the sentence to be served in state prison
according to the terms of the original sentence, even if the defendant otherwise qualifies
for incarceration in county jail under the terms of the Realignment Act.” (Scott, supra,
                                              3
58 Cal.4th at p. 1419.) Because Springs’s sentence was “imposed and suspended prior to
October 1, 2011,” in ordering execution of that sentence, the trial court was required to
“order the sentence to be served in state prison according to the terms of the original
sentence.” (Ibid.) The court lacked the authority to order Springs to serve his term in a
county jail.
III.   DISPOSITION
       The judgment is reversed and remanded. On remand, the trial court is directed to
order into effect the originally imposed state prison term.




                                             4
                    Premo, J.




WE CONCUR:




    Rushing, P.J.




    Márquez, J.